Dear Ms. Cheatham:
You have requested the opinion of this Office as to whether the Webster Parish Assessment District (the "District") may accept the donation of a lot and building located in the City of Springhill to be used as the District's satellite office. It is our opinion that the District may accept the donation of this lot and building.
Article VI, Section 44(2) of the La. Constitution defines a political subdivision as "a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions." The District is a political subdivision, and as such, it possesses all authority and powers conferred on political subdivisions by La.'s constitution and statutes.
This includes the authority to acquire property by donation, as specified in Article VI, Section 23 of the La.'s Constitution. Section 23 provides:
   Subject to and not inconsistent with this constitution and subject to the restrictions provided by general law, political subdivisions may acquire property for any public purpose by purchase, donation, expropriation, exchange, or otherwise.
This office is unaware of any provisions or laws that would prevent the District from accepting the donation of this lot and building.  Article VII, Section 14(A) of the Louisiana Constitution prohibits the state or any of its political subdivisions from donating public funds or assets, but does not prohibit them from receiving donations.1
With regards to the ethical considerations concerning the acceptance of this donation, we suggest you contact the Louisiana Board of Ethics in the Department of *Page 2 
Civil Service.  If you have any questions or comments, please do not hesitate to contact our office.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                         BY: __________________________________________ DENISE B. FITZGERALD Assistant Attorney General
CCF, JR:DBF:jv
1 See Attorney General Opinion Number 03-0320 and 96-184.